Citation Nr: 1300967	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left thumb injury. 

2.  Entitlement to service connection for a right knee injury. 

3.  Entitlement to service connection for vision loss in the right eye. 

4.  Entitlement to service connection for a disability manifested by dizzy spells. 

5.  Entitlement to service connection for a dental injury involving the top front 6 teeth, also claimed as a jaw disability, due to a motorcycle accident.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

 
INTRODUCTION

The Veteran served on active duty from October 1986 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Two additional claims for which a timely appeal to the Board had been filed, entitlement to service connection for a right foot injury and a hernia, were granted by a September 2012 rating decision.  As such, the sole issues remaining on appeal are as listed on the Title Page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's service treatment reports (STRs) are unavailable.  As such, the duty to assist the Veteran in the development of his claim is heightened. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46, 50-51(1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran has asserted that he sustained multiple injuries during service, to include as a result of a motorcycle accident during service.  Reference to such a history is contained in the VA outpatient treatment reports, to include one such report dated December 14, 2006, that noted a history to include dizziness, a right knee injury said to have been sustained in service, a head injury due to a motorcycle accident said to have been incurred in service, and a face injury that involved an incision to the chin due to a motor vehicle accident said to have been incurred in service.  Post-service treatment for dizzy spells (see eg. February 1, 2008, VA outpatient treatment report) is demonstrated and a May 2011 VA examination noted that there was an abnormality of the meniscus of the right knee and recommended a Magnetic Resonance Imaging (MRI) for vertigo that was said to have begun with a chin injury claimed to have been incurred in service.  

Given the history described by the Veteran and shown in the medical reports as set forth above and the heightened duty to assist, the Board finds a VA examination that includes an opinion as to whether the Veteran has a disability of the left thumb or right knee; vision loss in the right eye, a disability manifested by dizzy spells, or a dental injury involving the top front 6 teeth as a result of service is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertaining to the disabilities for which service connection is claimed, to include the report from any MRI that may have been afforded the Veteran to assess disability manifested by vertigo.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
2.  Afford the Veteran appropriate VA examinations that assess the nature and etiology of any current disability of the left thumb or right knee; vision loss in the right eye, a disorder manifested by dizzy spells, or a dental injury involving the top front 6 teeth.  Any and all indicated evaluations, studies, and tests deemed necessary by each examiner should be accomplished.  Each examiner must record a complete history of how each injury or symptom began.

The examiners are requested to review all pertinent records associated with the claims file.  After the claims file is reviewed, each examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a left thumb or right knee disability, vision loss in the right eye, a disorder manifested by dizzy spells, or a dental injury involving the top front 6 teeth that is causally or etiologically related to the Veteran's service. 

In rendering these opinions, each examiner is to consider the Veteran's complaints of continuity of appropriate symptomatology from service until the present time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007)

If it is not possible to provide any requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions. 

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to each examiner for review.  Each examiner must state in the examination report that the claims folder has been reviewed.

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claims may be granted.  To the extent that any claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


